DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 5/10/2021 have been received and entered. Claims 8 and 13 have been amended. Claims 1-14 are pending in the application.
Applicants’ remark has been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-14 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claims 1 (indicated allowable in the previous office action) and 8. The closest prior art, Finn et al (US 9282164) discloses computer program product receive attribute form a user application, the attribute describing network flow associated with user application, selecting the appropriate tag using database with a tag controller, the communication path may be any communication channel used to couple the computing device to the tag controller, the communication path may include edge device and network (figures 1, 3, column 7, line 45 to column 8, line 15). Other reference prior art, Milton (US 20180040011) discloses device-Dwell graph which discloses edge representing on outcome decision rule, process received data with correlation profile (pars 0088, 0094), having database store program state of object and obtaining identifier device and select network matching set obtained content (pars 0154 and 0166-0167). Therefore, the prior art of record fail to teach the performance operation in combination of the present claimed invention as recited in the claims 1 and 8. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Bone et al (US 10412052) discloses managing machine to machine device.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRYAN BUI/Primary Examiner, Art Unit 2865